Citation Nr: 1336344	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  00-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities.

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for a bunion of the left foot.

4.  Entitlement to an initial compensable rating for headaches prior to December 16, 2009. 

5.  Entitlement to an initial rating in excess of 10 percent for headaches beginning December 16, 2009. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim of entitlement to service connection for the residuals of neck and back injuries originally came before the Board on appeal from a March 2000 decision wherein the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for neck and back injuries, to include headaches, dizziness, sleep problems, and numbness in the extremities.  The Veteran testified concerning that issue during a hearing before a Decision Review Officer (DRO) at the RO in June 2001.

Subsequently, the Board reopened the claim in March 2005.  The Board's May 2006 decision denying the claim was appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a Memorandum Decision issued in March 2008, set aside the Board decision.  When the claim for service connection for neck and back injuries, to include headaches, dizziness, sleep problems, and numbness in the extremities, was again before the Board in October 2008, the Board again denied the claim for service connection.  Again, the Veteran appealed the Board's decision to the Court, which in an April 2009 order granted the parties' joint motion for remand (JMR), vacated the Board's October 2008 decision, and remanded the case for compliance with the terms of the joint motion.  Pursuant thereto, the Board remanded the appeal in October 2009.

In the meantime, in a January 2009 rating decision, the RO denied the Veteran's claims for service connection for bilateral flat feet and a left foot bunion, which the Veteran appealed.

In a September 2011 decision, the Board granted entitlement to service connection for headaches.  The service connection issue was accordingly recharacterized to omit headaches, i.e., as entitlement to service connection for residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities.  The Board then remanded that matter, as well as the issues of entitlement to service connection for bilateral flat feet and bunion of the left foot, for additional development and readjudication. 

In a September 2011 rating decision, the RO effectuated the grant of entitlement to service connection for headaches, assigning an initial noncompensable (zero percent) rating for that disability effective January 24, 2000.  The Veteran appealed the assigned rating for her service-connected headache disability.  Thereafter, in a May 2012 DRO decision, the RO awarded an increased rating, assigning a 10 percent rating effective December 16, 2009.  The issues of entitlement to higher disability evaluations based upon an initial grant of service connection remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board is cognizant that the Veteran's attorney raised the issue of entitlement to an effective date earlier than December 16, 2009, for the award of a 10 percent evaluation for service-connected headaches in a July 2012 statement of record.  However, as discussed above, the Veteran's appeal for higher ratings for her headache disability encompasses staged ratings.  Such includes the rating periods prior and since December 16, 2009.  Thus, the adjudication of a separate earlier effective date claim would be redundant.

The issues of entitlement to service connection for a right wrist disorder and for a gastrointestinal disorder have been raised by the record in June 2012 statements from the Veteran and her attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of issues of entitlement to service connection for pes planus and left foot bunion residuals are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran does not have any disability, including back or neck disorders, dizziness, sleep problems, or numbness in the extremities, resulting from an in-service roller-skating injury.

2.  Prior to December 16, 2009, service-connected headaches were manifested by less than frequent attacks averaging less than once in 2 months over the last several months.

3.  From December 16, 2009, to February 4, 2011, service-connected headaches were manifested by prostrating headaches occurring no more than an average of once every two months.  
4.  Beginning February 4, 2011, service-connected headaches have been manifested by prostrating headaches occurring no more an average once a month.

5.  Throughout the appeal period, the Veteran's headaches have not more closely approximated very frequent and prolonged attacks that were completely prostrating and productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  Residuals of a roller skating injury, including neck and back disorders, dizziness, sleep problems, and numbness in the extremities, were not incurred in or aggravated by active service, nor may any such disorders be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Prior to December 16, 2009, the criteria for an initial compensable rating for service-connected headaches were not met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

3.  From December 16, 2009, to February 4, 2011, the criteria for an evaluation in excess of 10 percent for service-connected headaches were not met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

4.  Beginning February 4, 2011, the criteria for a rating of 30 percent, but no higher, for service-connected headaches have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); see 38 C.F.R. § 3.159 (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although VCAA notice is to be provided prior to the initial adjudication of the claim, here, the VCAA was not in effect at that time, i.e., March 2000.  However, in March 2004 the Veteran of the information necessary to substantiate the claim for service connection for residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that the evidence must show a relationship between her current disability and an injury, disease or event in military service.  She was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  The claim was subsequently readjudicated in a November 2004 supplemental statement of the case, and on several subsequent occasions, most recently in a March 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Similar information was provided regarding the claims for service connection for bilateral flat feet and left foot bunion in a letter dated in July 2008, prior to the initial adjudication of those claims.  In addition, she was provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additional notice letters were sent concerning ongoing development on multiple occasions, including in June 2002, March 2004, March 2005, July 2008, and November 2009.  

The Veteran's claim for an initial compensable rating for headaches arises from her disagreement with the initial noncompensable evaluation assigned for her headaches following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO has obtained available service treatment records.  In this regard, although there may be some service treatment records missing, because the earliest records are dated several months after the Veteran entered onto active duty, efforts to obtain such records, including from her post-active duty reserve unit, were unsuccessful.  VA treatment records have been obtained, as have identified private treatment records.  Neither the Veteran nor her attorney has identified any outstanding pertinent evidence related to her service connection and increased rating claims.

The Veteran was also provided an opportunity to set forth her contentions during a June 2001 hearing at the RO before a RO Decision Review Officer (DRO).  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2001 hearing, the DRO enumerated the issue on appeal.  Also, information was solicited regarding nature and onset of the Veteran's claimed neck and back injury residuals, her current symptoms, and any causal link between the claimed disorder and her asserted in-service injury.  In addition, the hearing focused on the elements necessary to substantiate/reopen the Veteran's service connection claim, to include that evidence must show an indication of a causal relationship between her current disorder and asserted in-service injury.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

In addition, VA examinations with respect to the service connection issue decided on the merits herein were obtained in July 1991, September 2004, April 2005, August 2005, December 2009, and November 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons set forth in the merits of the decision below, when considered in conjunction with the remainder of the lay and medical evidence of record, the VA examination reports and opinions are adequate for the purpose of deciding the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

With respect to the claims for higher staged ratings for headaches, as discussed below, the Board finds the December 2009 VA examination report to be thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her service-connected headache disability, when considered with the remainder of the evidence of record, including the Veteran's lay statements.  

Additional medical evidence and VA examinations were obtained, to comply with the terms of the March 2009 Court remand, and the October 2009 and September 2011 Board remands, and there has been substantial compliance with the prior remand directives, as to the issues decided herein.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  

Accordingly, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection - Roller Skating Accident Residuals

A.  Factual Background

There is no entrance examination of record; although the Veteran entered onto active duty in August 1979, the earliest service treatment record available is dated in December 1979.  A January 1980 service annual examination report showed normal clinical evaluation findings for the spine, neurological, upper extremities, and lower extremities.  In a January 1980 Report of Medical History, the Veteran marked yes to frequent trouble sleeping.  A record dated on May 13, 1980, documented that the Veteran had fallen and hit her head while roller skating two weeks previously.  She complained of head pain and dizziness.  Examination was entirely normal, and the impression was tension headaches.  She was seen again on May 23, 1980, and reported having headaches, blurred vision and difficulty sleeping following the head injury.  An assessment of functional headaches was made.  X-rays of the skull series in May 1980 were negative.  

Treatment notes dated in May 1981 detailed that the Veteran was involved in a motor vehicle accident, and complained of trauma to the right forearm.  In August 1981, she reported having muscle problems with her left shoulder for a few years, which was intermittent.  The pain went from the neck along the arm down to her fingers.  The assessment was muscle spasm.  The Veteran's June 1982 separation examination report showed that her head, spine, and neurological system were clinically evaluated as normal.  In the June 1982 Report of Medical History accompanying the separation examination report, which was completed and signed by the Veteran, she responded "yes" to a question of whether he had now, or had ever had, "frequent trouble sleeping," and "no" to "dizziness or fainting spells," "head injury," "bone, joint or other deformity," "recurrent back pain," and "neuritis."  The examiner commented that she had a long history of insomnia since prior to entrance.  

After service, private treatment records from Dr. K. dated from September 1982 to January 1987 show that in April 1985, she complained of her low back, which she thought she strained at work the previous week, lifting a patient in bed.  There was no radiation or tenderness to palpation, and flexion of the spine was normal.   The diagnosis was low back strain.  

In her original compensation claim, received in March 1991, the Veteran asserted that she suffered from back and neck injuries in 1982.

The file contains a May 1991 medical statement from J. D. H, D. C., who said he first treated the Veteran from January to May 1989 for a cervical and lumbar spine injury as a result of a fall while skating.  It was indicated that the Veteran was again treated on May 31, 1989, for a cervical and lumbar spine sprain as a result of an automobile accident.  Dr. H. noted that the Veteran still experienced some spinal discomfort. 


In a July 1991 VA examination report, the Veteran gave a history of pain, soreness, and stiffness at the lower back area and also some pain in the neck region, stating that those symptoms began in 1985.  There was no history of specific trauma at that time, although she stated that she struck her back and head during a fall while roller skating in service in 1981.  She stated that she was examined at the hospital at fort Rucker and X-rays were obtained, which were all negative.  She did not have any significant pain symptoms until 1985.  She further detailed that she was in a motor vehicle accident in 1989, and said it appeared then that her pain symptoms were aggravated by that accident.  The impressions were myofascial back pain syndrome, and spina bifida, T12 and L1.  X-ray reports revealed findings of essentially normal cervical spine, and normal lumbar spine except for spina bifida at T12 and L1.

Reports from Dr. M. B-O., showed treatment for headaches and dizziness in 1991, and noted a history of an MVA two years before, in which she had sustained cervical strain.  Complaints of back pain were noted in several treatment records from that provider dated in 1992, 1993, and 1996.  In January 1996, she reported that the pain had been present since a motor vehicle accident.  X-ray films of the lumbar spine taken in February 1996 revealed occult posterior arched defects of L1 and T12.  

Reports from Dr. W. L. P. dated in February and March 1996 showed treatment for back pain.  The Veteran gave a history of a low back injury in 1985 in a motor vehicle accident.  She also injured her back and neck on roller skates in 1980.  
The Veteran complained of experiencing increasing back pain over the past two weeks, with some shooting pain radiating to her right leg, occasional numbness and tingling in her right lower limb, and occasional pain on sneezing.  X-rays were noted to show no evidence of disk space narrowing.  The private physician indicated that the Veteran's symptoms were consistent with chronic lumbar syndrome.  

An October 1996 X-ray report of the thoracic spine from Advanced Medical Imaging Center revealed no evidence of acute injury and showed very minimal degenerative changes in the superior aspect of the thoracic spine and failure of complete fusion of the posterior elements of T11, T12, and L1.  It was explained that this should be considered a normal variant.  

The file contains another medical statement from J. D. H, D. C., dated in May 1997.  He said he had first examined the Veteran in January 1989, at which time her complaints included headaches, neck pain, and low back pain radiating into the legs.  The Veteran stated that the condition had been ongoing since 1981 after a fall while skating.  She had been hospitalized and treated for the problem, and said he had been treated by multiple providers since the 1981 fall.  Apparently referring to her initial consultation, he said her examination had not been remarkable, and she had been diagnosed with chronic cervicalgia and lumbar facet syndrome, for which she had been treated several times and discharged.  She had been treated again in 1993, 1995, 1996, and 1997 for the same complaints.  

Actual treatment records accompanied the chiropractor's letter.  These include a medical history completed by the Veteran in January 1989, wherein she reported that in 1981, she had fallen while on roller skates, and was taken to a hospital where they took X-rays and did not find anything wrong.  She listed the extent of the injuries as she knew them as neck pain and lower back pain.  She complained of multiple symptoms since the accident, including low back pain, restriction of neck motion, pins and needles and numbness in the legs, neck pain, insomnia, dizziness, and radiation of pain into both lower extremities.  Dr. H. noted, on his report in January 1989, that her major complaints were of pain in the cervical spine, lower back, and legs since a fall in 1981, while skating.  She said she had been hospitalized.  However, none of the subsequent records include this history; indeed, in October 1993, it was noted that the onset of her symptoms had been when she had been hit by a patient in August 1993, and in January 1997, it was reported that she did not have any past injuries.  The records showed complaints of neck, lower back, and leg pain as well as findings of neuralgia.

An October 1999 VA treatment record showed complaints of periodic low back pain since fall in 1981 and the Veteran was issued lumbosacral support at that time.  

In her January 2000 claim, the Veteran reported that she started having neck pain, back pain, blurred vision, dizziness, and insomnia about two weeks after her in-service fall at a skating rink.  She indicated that she currently has to take off work due to pain and suffers from sleepless nights, back pain, neck pain, numbness in her hands, and numbness in her legs.  

Additional VA treatment records dated in 2000 showed complaints of chronic low back pain, pain radiating down the left arm, insomnia, dizziness, and lightheadedness.  

In a December 2000 statement from K. L. J., D.C., it was indicated that the Veteran had been seen in October 2000 with complaints of low back, neck, hip, leg and arm pain.  It was noted that these conditions had been treated in 1984.  Current medical records were provided for the file, but it was noted that older records had been discarded due to time lapse. 

The Veteran provided testimony at a hearing held at the RO in June 2001, at which time she stated that her problems, consisting of back and neck pain as well as headaches and dizziness, started when she fell roller skating and were treated and followed-up during service.  She indicated that post-service, she was initially treated by Dr. J. A. in 1983 and had attempted to get those records but they were unavailable.  She stated that she had received treatment from Dr. K. L. J. since 1984. 

In a July 2002 statement, the Veteran reported that she suffered from numbness in her legs and hands, radiating pain down her back and down her arms, pain when sometimes turning her head, and pain in her back and legs when sitting or standing for prolonged periods. 

VA treatment notes dated in February and December 2002 showed complaints of headaches, chronic back pain, and occasional dizziness.  In December 2003, the Veteran was noted to have dysuria with chronic back pain improving with use of Motrin.  The Veteran complained of feeling dizzy after starting medication for treatment of a urinary tract infection in February 2004.  In June 2004, the Veteran complained of shooting pain that started mid back near her spinal column, history of dizziness, and intermittent upper right flank pain. 

In a private medical opinion received in May 2004, L. C. R., D.C., stated:  "Based on our X-rays and MRI finding of this patient; low back facet arthropathy L3 - L5 may have been aggravated by a history of trauma to the lower back areas [sic] as early as 1980."  Accompanying the opinion were medical records dated in March and April 2004 showing complaints of back pain.  

In a September 2004 VA spine examination report, the Veteran gave a history of injuring her back and neck during a roller-skating accident while on active duty.  She said X-rays at the time of the accident had been normal.  She said she continued to have cervical and lumbar pain.  The Veteran stated that she had had no other injury or surgeries to her cervical or lumbar spine.  X-rays of the lumbar spine and cervical spine in conjunction with the examination were noted to yield normal findings.  After examining the Veteran and reviewing the claims files, the examiner diagnosed chronic lumbar and cervical strain.  The examiner indicated that she was unable to resolve the matter of etiology of the diagnosed conditions without resort to mere speculation.  By way of explanation, the examiner stated that there were no medical records from active duty which substantiated the claim and that other treatment records dated more proximate to service were missing or had been destroyed.  She did observe that the Veteran had significant cervical and lumbar problems and had a several year history of complaints and treatment related to these conditions. 

In an April 2005 VA spine examination report, the Veteran explained that she injured her neck and back in 1980 when she fell roller-skating.  A history of a motor vehicle accident in 1989 was also recorded.  The Veteran indicated that her neck and lumbosacral spine pain had its onset in 1980 and could be described as chronic and dull.  Neurological examination showed sensation to be intact and was otherwise normal.  The examiner diagnosed cervical spine strain with no functional loss of range of motion and lumbosacral spine strain with mild functional loss of range of motion, noting that an opinion could not be rendered as the Veteran's claims folder was not available.  

In an August 2005 VA spine examination report, the Veteran said that in April 1980, she had fallen while ice-skating, striking her head, neck, and back.  She claimed that she was evaluated for neck pain, blurred vision, headaches, dizziness, and radiation of pain down her legs.  She said that a CT scan of the brain had been negative.  She reported post-service treatment, as well as an injury to her back in a motor vehicle accident in 1989.  Currently, she complained of intermittent neck pain with flare-ups about once a week, low back pain made worse with prolonged sitting with occasional radiation down both legs, occasional numbness of hands and legs, difficulty sleeping, and loss of balance.  X-ray reports of the cervical and lumbar spine were noted to reveal normal bone and joint architecture with normal disk spaces throughout, no foraminal encroachment present, no recent or old trauma noted, and no degenerative changes.  The examiner diagnosed normal cervical and lumbar spine.  The examiner opined that the Veteran had no cervical or lumbar spine disorder which was the product of any in-service injury or incident, based upon a physical examination, history obtained, X-ray studies, and a review of the Veteran's complete claims file.  The examiner concluded that it was less likely than not that the Veteran's cervical and lumbar disorders were the product of or aggravated by any in-service injury or incident.

VA treatment records dated in 2008 detailed that the Veteran received occupational therapy for cervical pain and physical therapy for chronic low back pain.  A January 2008 X-ray report revealed mild degenerative spondylosis of the cervical spine.  A January 2008 X-ray report revealed an essentially normal examination of the lumbar spine.  In February 2008, the Veteran complained of a long-standing history of chronic low back and neck discomfort dating from a fall.  Physical examination revealed good range of motion with some increased spasm about the cervical spine as well as lower back.  She complained of back pain radiating down left leg in June 2008, was diagnosed with a backache in July 2008, and had middle back pain in November 2008.  In February 2009, the Veteran complained of dizziness.  

Additional VA treatment notes dated from May 2008, June 2008, April 2009, July 2009, and August 2009 showed findings of lumbago, burning upper back pain since 1980, and chronic low back pain with a diagnosis date of October 1999.

The Veteran was provided an additional VA examination in December 2009.  In the history obtained from the Veteran, it was indicated that she had neck and lower back problems since falling off roller skates during service in 1980.  She indicated that at the time of her fall she was given some pain medication, did not know if she had X-rays, and suffered from dizziness.  The Veteran reported that her back problems continued and she had started receiving chiropractic treatment in 1984.  It was noted that she had been treated for neck and back pain by VA with medications and physical therapy for the past several years.  Thereafter, the examiner detailed his thorough review of the claims file, to include documenting the Veteran's in-service treatment records surrounding her fall while roller skating in 1980.  

The Veteran reported that she had been employed as an activity aide in a psychiatric hospital from 1983 to the present.  She further indicated that she had missed about three days of work due to neck and back pain in the last 12 months.  She discussed her current neck and back symptoms, complaining of chronic lower back pain, shooting pain from the lower back down the left side to the heel, occasional tingling and numbness in the feet, sharp and sometimes dull pain on the left side of the neck that goes down to the fingers, and intermittent finger numbness on each side.  Aggravating factors of neck and back pain included prolonged sitting, prolonged standing, and heavy lifting with the sole alleviating factor being medications.  The Veteran also reported having dizziness and sleeping problems ever since her in-service fall.  It was noted that neck pain and numbness of the hand sometimes awakened her in the middle of the night. 

After physical examination of the Veteran, the examiner diagnosed chronic myofascial neck and back pain with mild degenerative spondylosis of C5-C6 and anterior wedging compression of vertebral bodies T2-T8 with mild degenerative disc and spondylosis as well as mild degenerative changes of the facet joints between L4 and L5 on the right.  She complained of intermittent cervical and lumbar radiculopathy symptoms, but electromyography and nerve conduction velocity (EMG/NCV) studies dated in December 2009 revealed moderate-severe right carpal tunnel syndrome with no evidence of cervical radiculopathy in the upper extremities or entrapment neuropathy in the left upper extremity.  The examiner reiterated that the Veteran's service medical records were negative for any spinal abnormalities or any treatment for any chronic neck or back problems, opining that the Veteran's diagnosed myofascial cervical and back pain syndrome was not related to military service.  Sleep dysfunction was noted to be partly attributable to neck and back pain symptoms.  Numbness of the extremities was also indicated to be secondary to radiculopathy symptoms secondary to her neck and lower back problems, which the examiner restated was not related to military service but to post military incident and accident.  

A May 2010 VA treatment note showed complaints of increased pain and numbness of the right hand as well as documented EMG findings of severe carpal tunnel syndrome.  

An October 2011 statement from L. L., D. C., documented the Veteran's diagnoses of segmental dysfunction of the lumbar region, lumbalgia, segmental dysfunction of the cervical region, cervicalgia, segmental dysfunction of the thoracic region, and pain in the thoracic spine.  In an April 2009 treatment record from this provider, the Veteran again complained of low back pain after an in-service fall at a roller rink in 1980.  An April 2009 spine X-ray associated with the record in 2011 revealed the following findings:  (1) congenital shortened pedicles combined with retrolisthesis of L5 may be producing low grade central canal stenosis; (2) disc wedging at L4-L5 with a right list of the lumbar spine; (3) spina bifida occulta at T11 and T12; (4) mild left list of the thoracic spine; (5) hypolordotic cervical spine with right lateral head tilt; and (6) small osteophyte at C5.  

In an October 2011 statement, the Veteran asserted that she suffered from neck and back pain during service.  She indicated that she did not always seek medical attention for that pain but treated it with over the counter medications.  She clarified that she did not know the extent of her neck and back problems on exit to service but clearly reported her 1980 fall while roller skating.  After experiencing more pain after service and seeking treatment, the Veteran indicated that she then discovered the full extent of her injuries. 

In a November 2011 VA examination report, the examiner described his extensive review of the claims file.  The examiner also took a detailed history of the Veteran's contentions regarding her cervical spine, lumbar spine pain, dizziness, sleep problems, numbness in her upper extremities, and numbness and tingling to her lower extremities.  It was clearly noted that the Veteran alleged her problems began after an in-service fall while roller skating in 1980.  The examiner listed an assessment of cervical spine spondylosis, lumbar spine degenerative joint disease, carpal tunnel syndrome of the upper extremities, no evidence of lower extremity nerve impairment or peripheral neuropathy on examination, postural disequilibrium, and sleep disturbance (likely related to depression).  

The examiner then opined that the Veteran's cervical and lumbar spine conditions were not caused by, a result of, or aggravated by her previous military experience.  He noted that the Veteran had no specific documentation that supported that she had chronic problems with her cervical or lumbar spine during active duty service.  The examiner acknowledged that post-service treatment records showed treatment for those conditions and that the Veteran was involved in a motor vehicle accident after military service.  He concluded that it was likely that her spinal impairments were caused by or a result of aging, activities of daily living, occupations following military service, and her previous motor vehicle accident.  It was further noted that there was no evidence that the Veteran was treated for the associated conditions including dizziness, sleep problems, and numbness in the upper and lower extremities during service.  The examiner noted that the Veteran has documented carpal tunnel syndrome of the upper extremities and no impairment noted to the lower extremities with EMG testing.  He further concluded that those conditions were not caused by, a result of, or aggravated by her previous military service. 

B.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, such as organic diseases of the nervous system and arthritis, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks entitlement to service connection for neck and back disorders, dizziness, sleep problems, and numbness in the extremities, contending that an in-service roller skating injury caused her current conditions.  In general, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  In evaluating the Veteran's statements, a distinction must be drawn between competence, which involves whether the Veteran, as a layperson, is qualified to make the assertion, and weight and credibility, which are factual determinations going to the probative value of the evidence.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay assertions o not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, in such cases, the Board still must weigh the Veteran's testimony and make a credibility determination as to whether the evidence is sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  A monetary interest may also affect the credibility of a claimant's testimony.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service treatment records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   

Private and VA evidence of record reflects that during the appeal period, the Veteran has been diagnosed with cervical and lumbar spine conditions, including cervical spine spondylosis and lumbar spine degenerative joint disease.  Symptoms of dizziness, sleep impairment, and numbness and/or tingling in the extremities have also been noted, with diagnoses of carpal tunnel syndrome of the upper extremities, radiculopathy, postural disequilibrium, and sleep disturbance.  Therefore, the first element, current disability, is present.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement for service connection that a current disability be present is satisfied when a claimant has the disability during the pendency of that claim).  

As to the remaining elements, in her January 2000 claim, the Veteran reported that she started having neck pain, back pain, blurred vision, dizziness, and insomnia about two weeks after her in-service fall at a skating rink.  At her DRO hearing in June 2001, she stated that her problems, consisting of back and neck pain as well as headaches and dizziness, started when she fell roller skating and were treated and followed-up during service.  In an October 2011 statement, the Veteran asserted that she suffered from neck and back pain during service.  She indicated that she did not always seek medical attention for that pain but treated it with over the counter medications.  She clarified that she did not know the extent of her neck and back problems on exit from service but clearly reported her 1980 fall while roller skating.  After experiencing more pain after service and seeking treatment, the Veteran indicated that she then discovered the full extent of her injuries. 

Service treatment records document two occasions, both in May 1980, on which the Veteran sought treatment after reportedly falling while roller skating.  The first time, she said she had fallen and hit her head while roller skating two weeks previously, and she complained of head pain and dizziness.  The second time, she reported having headaches, blurred vision and difficulty sleeping following the head injury.  No abnormal findings were noted on either occasion, and, both times, the impression was headaches.  (Service connection is in effect for headaches.)  The only X-rays indicated were a skull series, which were negative.  Therefore, an in-service injury-a fall while roller skating-is established, but no back or neck pain was noted at that time, or elsewhere in the service treatment records.  She did report a history of insomnia at separation, but this was noted by the examiner to have been present since prior to entry, and to be associated with other conditions, rather than the skating injury residuals at issue in this decision.  She did not report the skating injury on her separation examination, although she reported a number of other symptoms, and thus, could have been expected to report the skating injury if any symptoms were present.  

The earliest occasion on which a history of neck and lower back injury sustained at the time of the in-service skating accident was reported was in a medical history she supplied to a private chiropractor, Dr. H., in January 1989, and which was received at the Board in 1997.  However, the earliest post-service medical records, of treatment from Dr. K. beginning in 1982, showed no such history, and the earliest note which mentioned any relevant symptom was in an April 1985 record showing that the Veteran complained of low back pain, which she attributed to a strain at work the previous week.  Although K. L. J., D.C., stated in December 2000 that low back, neck, hip, leg and arm pain had been treated in 1984, it was also noted that older records had been discarded due to lapse of time.  Thus, this report is based on recollection of events which occurred many years earlier, and, in any event, did not relate a history of service onset.  

In Dr. H.'s first letter, dated in May 1991, he said that he had first treated the Veteran in January 1989 for a cervical and lumbar injury resulting from a fall while skating.  He also said that she was again seen in May 1989 for cervical and lumbar spine resulting from a motor vehicle accident.  In his next letter, dated in May 1997, he mentioned the Veteran's history of ongoing symptoms since 1981, but did not mention the May 1989 motor vehicle accident.  It was at this time, in May 1997, that he provided the actual treatment records, which included a medical history completed by the Veteran in January 1989, in which she reported injuring her neck and low back in a skating accident in 1981, and complained of multiple symptoms since the accident.  Notably, none of the subsequent records of Dr. H.'s treatment mention either injury which had been reported in his initial May 1991 letter; neither the in-service injury, nor the May 1989 motor vehicle accident was mentioned; indeed, in October 1993, it was noted that the onset of her symptoms had been when she had been hit by a patient in August 1993, and in January 1997, it was reported that she did not have any past injuries.  

In the July 1991 VA examination report, the Veteran gave a history of lower back and neck symptoms beginning in 1985.  There was no history of specific trauma at that time, although she stated that she struck her back and head during a fall while roller skating in service in 1981, but she did not have any significant pain symptoms until 1985.  She further detailed that she was in a motor vehicle accident in 1989, and said it appeared then that her pain symptoms were aggravated by that accident.  Reports from Dr. W. L. P. dated in February and March 1996 showed treatment for back pain.  The Veteran gave a history of a low back injury in 1985 in a motor vehicle accident.  She also injured her back and neck on roller skates in 1980.  

Thus, not only are the service treatment records devoid of any mention of a cervical or lumbar spine injury in service, it appears from the post-service evidence that the Veteran sustained cervical and lumbar spine injuries in at least one motor vehicle accident after service, in 1985 and/or 1989.  

Concerning her current complaints of dizziness and sleep problems, the post-service treatment records do not attribute either symptom to an in-service injury.  Dizziness and sleep problems are symptoms, and, as such, must be associated with a disease or injury to be subject to service connection.  See 38 U.S.C.A. § 1131 (service connection may be granted for disability resulting from personal injury suffered or disease contracted, or for aggravation of same, in the line of duty).  Moreover, they are non-specific symptoms, i.e., they may be due to any number of causes.  For example, during service, the Veteran complained of dizziness after the skating injury, but in February 2004, dizziness was associated with medication taken for a urinary tract infection.  Sleeping problems after service have been associated with factors such as the back and neck disability and depression.  Therefore, although the Veteran is competent to state that she has had dizziness and sleeping problems since service, a connection to a disease or injury of service origin (or aggravation) must be shown by medical evidence.  Here, there is no such evidence.  While there is evidence of an in-service injury to the head in a skating fall, this resulted only in acute and transitory symptoms of sleep problems and dizziness, for which the Veteran received treatment on two occasions but subsequently resolved prior to discharge.

L. C. R., D.C., who had seen the Veteran in March and April 2004 for back pain, stated in May 2004, that based on X-rays and MRI finding of the Veteran, low back facet arthropathy of L3 - L5 "may have been" aggravated by a history of trauma to the lower back areas as early as 1980.  However, the possibility that a condition "may" have been aggravated by an in-service injury is insufficient.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  

VA has obtained several VA examinations in attempting to determine whether the Veteran has current disabilities resulting from the in-service skating injury, as summarized above.  The examinations in September 2004 and April 2005 resulted in the examiners' inability to render an opinion, and, thus, are of no probative value, concerning the cervical and lumbar spine conditions.  In this regard, the findings obtained at that time are essentially duplicated elsewhere.  Concerning the symptoms of dizziness, insomnia, and numbness in the extremities, both examinations are significant and probative for the lack of any mention of such symptoms.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (examiner's statement reciting the inability to come to an opinion is not pertinent evidence regarding service connection, but the remainder of the report is evidence of whether the disability was incurred in service).  The Veteran did report radiation of pain into the lower extremities from the low back in September 2004, but neurological findings were normal on both examinations.  

At the August 2005 VA spine examination, the Veteran said that she had struck her head, neck, and back in the April 1980 fall.  She claimed that she was evaluated for neck pain, blurred vision, headaches, dizziness, and radiation of pain down her legs.  Currently, she complained of intermittent neck pain with flare-ups about once a week, low back pain made worse with prolonged sitting with occasional radiation down both legs, occasional numbness of hands and legs, difficulty sleeping, and loss of balance.  However, the examiner concluded that no cervical or lumbar disabilities were present, and did not provide an opinion or findings concerning the other symptoms.  Thus, this opinion is of little, if any, probative value.


On the VA examination in December 2009, the Veteran discussed her current neck and back symptoms, complaining of chronic lower back pain, shooting pain from the lower back down the left side to the heel, occasional tingling and numbness in the feet, sharp and sometimes dull pain on the left side of the neck that goes down to the fingers, and intermittent finger numbness on each side.  The Veteran also reported having dizziness and sleeping problems ever since her in-service fall.  It was noted that neck pain and numbness of the hand sometimes awakened her in the middle of the night.  The examiner reiterated that the Veteran's service medical records were negative for any spinal abnormalities or any treatment for any chronic neck or back problems, opining that the Veteran's diagnosed myofascial cervical and back pain syndrome was not related to military service, but to post military incident and accident.  Sleep dysfunction was noted to be partly attributable to neck and back pain symptoms.  

Numbness of the extremities was also indicated to be secondary to radiculopathy symptoms secondary to her neck and lower back problems, but the examiner also reported that electromyography and nerve conduction velocity (EMG/NCV) studies dated in December 2009 revealed moderate-severe right carpal tunnel syndrome with no evidence of cervical radiculopathy in the upper extremities or entrapment neuropathy in the left upper extremity.

In the November 2011 VA examination report, the examiner described his extensive review of the claims file.  The examiner also took a detailed history of the Veteran's contentions regarding her cervical spine, lumbar spine pain, dizziness, sleep problems, numbness in her upper extremities, and numbness and tingling to her lower extremities.  It was clearly noted that the Veteran alleged her problems began after an in-service fall while roller skating in 1980.  The examiner listed an assessment of cervical spine spondylosis, lumbar spine degenerative joint disease, carpal tunnel syndrome of the upper extremities, no evidence of lower extremity nerve impairment or peripheral neuropathy on examination, postural disequilibrium, and sleep disturbance (likely related to depression).  He concluded that it was likely that her spinal impairments were caused by or a result of aging, activities of daily living, occupations following military service, and her previous motor vehicle accident.  The examiner noted that the Veteran has documented carpal tunnel syndrome of the upper extremities and no impairment noted to the lower extremities with EMG testing.  He further concluded that those conditions were not caused by, a result of, or aggravated by her previous military service.  This examination, which is the most consistent with the other evidence of record, is the most probative examination report.

The private opinion obtained in February 2012 from L. C. R., D. C. includes a history of the onset of pain in April 1980 when taking a fall while skating.  The Veteran stated that both legs went out from under her, allowing her to fall on her buttocks.  She also declared that she noticed mid back and lower back pain began immediately after the accident and that treatments began shortly after the fall.  This examiner concluded that based on the Veteran's reports as well as the mechanism of injury, along with the fact that she has had no other history of major falls or injuries including motor vehicle accidents, there was at least a 50 percent certainty that the injuries that the Veteran currently has and/or is currently being treated for occurred in 1980.  The provider concluded that injuries such as this may take time to manifest itself and may cause early degeneration throughout the Veteran's life.  However, because this examiner's opinion was based, in significant part, on the absence of any intercurrent injuries, to specifically include motor vehicle accidents, it is inconsistent with the record, which clearly shows at least one post-service motor vehicle accident, with resultant spinal injuries.  

In sum, the in-service injury, in which the Veteran struck her head in a skating fall, resulted in treatment on two occasions for acute and transitory symptoms including sleep problems and dizziness, but not back or neck pain.  Had the Veteran experienced neck and back pain at the time or after the injury, the Board is unable to provide any explanation for why she did not mention the symptoms when she was being treated for other symptoms.  Similarly, she did not report the injury or any symptoms at separation, although she reported other minor symptoms.  This is significant evidence against the claim, and, when considered with the lack of any treatment for some time after service; the earliest post-service record, which shows pertinent complaints attributing the symptoms to an on-the-job injury; and the additional injuries incurred in at least one motor vehicle accident before she filed her first claim, the Board does not find her assertions of in-service back and neck injury or post-service continuity of symptomatology to be credible.  It should be noted that the credibility, as used here, is a characteristic of the evidence, and not the same thing as honesty, which is a character trait of the witness.  Here, the Board is not making any inferences as to honesty, as an honest witness may nevertheless be mistaken. Instead, the Board must assess the credibility of the evidence, i.e., the reliability of the evidence for establishing true, relevant facts. 

In this regard, where the evidence conflicts the Board finds the evidence recorded contemporaneous to the events in question to be more probative.  Likewise, where conflicting, the Board finds statements made to a doctor for therapeutic purposes to be more probative than statements made in connection with a claim for monetary benefits.  Thus, continuity of symptomatology is not established for the chronic arthritis and neurological conditions.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Additionally, there is no medical evidence associating the current symptoms with the in-service injury, except for one opinion which specifically relies upon an erroneous history, i.e., the absence of post-service motor vehicle accidents.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III.  Higher Ratings for Headaches

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO rated the condition as noncompensable beginning January 24, 2000, and assigned a 10 percent rating effective December 16, 2009.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see 38 C.F.R. §§ 3.102, 4.3. 

Migraines with less frequent attacks than contemplated by a 10 percent rating are rated noncompensable.  Characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks which produce severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

VA outpatient treatment records indicate occasional complaints of, or treatment for, headaches.  VA treatment notes dated in February 2002 showed complaints of headaches.  A May 2003 VA treatment record noted that the Veteran had been taking medication, with some improvement of dysuria, but had current headaches and facial pressure.  In a September 2003 VA gynecological treatment record, it was noted that that the Veteran had headaches and nausea with hormones.

In an August 2005 VA spine examination report, the Veteran complained of occasional headaches.  In a February 2009 VA treatment record, the Veteran again complained of headaches. 

On a December 2009 VA examination, the Veteran described her headaches as throbbing, sometimes shooting, pain.  Sometimes she had blurred vision with headaches, but there was no history of accompanying nausea or vomiting.  She said she had headaches about 2 to 4 times per week, and they lasted from several hours to all day.  However, although she reported missing some work due to her spinal condition, she did not report missing any work during the past 12 months due to headaches.   

VA treatment records dated after that show few occasions on which the Veteran complained of headaches.  VA treatment notes dated in October 2011 and December 2011 show complaints of headaches.  In September 2012, she complained to a VA optometrist that her new glasses caused headaches.  In December 2012, she was seen with a number of symptoms, including headaches, which had been present for 3 days.  

In March 2012, the Veteran submitted a written statement asserting her disagreement with the initial compensable evaluation assigned for her service-connected headaches.  She reported that she continues to experience headache attacks averaging one in two months over several months.  It was indicated that she sometimes could not report to work or was forced to leave work early.  The Veteran commented that her headaches subsided after she took her medication and rested.  She also submitted leave requests showing she was absent from work on eight occasions during the time period from February 2011 to February 2012 for headaches.  

Prior to December 16, 2009

Evidence of record pertaining to the period prior to December 16, 2009, does not show that the Veteran suffered from prostrating headaches.  During this time period, evidence of record indicated that the Veteran's service-connected headaches occurred sporadically or occasionally, and were treated with over the counter medications.  The evidence does not show and the Veteran has not contended that her employment as a recreation therapy aide was affected by her service-connected headaches during this time period.  As the Veteran's headaches are not shown to be prostrating are were infrequent, the criteria for the next higher rating of 10 percent  has not been met.  

From December 16, 2009 to February 3, 2011

For the period beginning December 16, 2009, a 10 percent rating has been assigned.  As noted above, this contemplates characteristic prostrating attacks averaging one episode in 2 months over the last several months.  For a higher evaluation of 30 percent, the evidence must more closely approximate characteristic prostrating attacks occurring on an average of once a month over the last several months.  

In this regard, at the December 2009 VA examination, the Veteran reported headaches which occurred about 2 to 4 times per week, and lasted from several hours to all day; however, she did not indicate they were prostrating, and did not state that she missed any work because of headaches, although she did report missing work due to other conditions.  In awarding the Veteran a 10 percent disability rating based on this evidence, the RO appears to have resolved all reasonable doubt in favor of the Veteran based on the increased frequency and duration of the headaches, even though there was no evidence that such headaches had prostrating characteristics.  

Consequently, evidence of record does not reveal headache symptomatology approximating the next higher rating of 30 percent have not been approximated for this time period.  This is because the medical and lay evidence available for this time period does not indicate the presence of characteristic prostrating attacks occurring on an average of once a month over the last several months.  

From February 4, 2011

For the one-year period from February 2011 to February 2012, the Veteran requested sick leave for headaches on 8 separate occasions.  The Board finds the Veteran's use of sick leave on those occasions, together with her statement that she had to leave early on those days due to her headaches, which resolved after medication and resting, to be sufficient evidence to establish that the headaches were prostrating.  This is more than the one prostrating headache every other month contemplated by the 10 percent rating, but less than the one per month which warrants a 30 percent rating.  The medical evidence also shows that the Veteran sought treatment for headaches on at least 2 other occasions during this one-year period.  After that period, she was seen in December 2012 with complaints including a headache of 3 days' duration.  Although other symptoms were also noted at that time, the treatment record did not indicate that the headache was attributed to a non-service-connected cause.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  

Given these factors, the Board finds that the evidence as a whole more closely approximates the criteria for a 30 percent rating for the period beginning February 4, 2011, the beginning of the one-year period during which she had more than 8 prostrating headaches, as documented by her sick leave requests, supporting lay statement, and VA treatment records.  In reaching this determination, the benefit-of-the-doubt rule has also been applied.  See 38 U.S.C.A. § 5107(b).  

Summary

There are no discrete periods during which a higher evaluation is warranted.  The Veteran has not alleged, nor does the evidence indicate, very frequent and completely prostrating and prolonged attacks which produce severe economic inadaptability.  In this regard, she has been employed as an activity or recreation aid at a psychiatric hospital since 1983.  Treatment records show few occasions on which she has sought treatment.  Her sick leave was taken for only a matter of hours each time.  Therefore, headaches more closely approximating the criteria for a 50 percent rating have not been shown.  

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, the Board finds that the rating criteria reasonably describe her disability levels and symptomatology, provide for higher ratings for additional or more severe symptoms than currently shown by the evidence, and her statements concerning the time lost from work due to migraines have been considered in the assignment of the schedular evaluations.  Thus, her disability picture is contemplated by the Rating Schedule, and referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321, Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the evidence establishes that prior to December 16, 2009, a compensable evaluation was not warranted.  For the period from December 16, 2009, to February 4, 2011, a rating in excess of 10 percent was not warranted.  For the period beginning February 4, 2011, a 30 percent rating, but no higher, is warranted.  In reaching these determinations, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  For the staged grant of a 30 percent rating, effective February 4, 2011, such doubt has been resolved in the Veteran's favor.  Otherwise, the preponderance of the evidence is against the claim, and, hence, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities, is denied.

Entitlement to an initial compensable rating for headaches for the time period prior to December 16, 2009, is denied. 

Entitlement to an evaluation in excess of 10 percent for headaches for the period from December 16, 2009, to February 3, 2011, is denied.

From February 4, 2011, entitlement to a 30 percent rating for headaches is granted.


REMAND

In May 2008, the Veteran filed a claim for service connection for flat feet and a bunion of the left foot.  Shortly thereafter, in August 2008, she said that at the time of her entrance examination in 1979, she was told that she had flat feet, and she contended that wearing combat boots in service aggravated her condition.  As a result, hitherto, the case has been developed on the basis of whether the presumption of soundness has been rebutted.  

In this regard, a Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Thus, to rebut the presumption soundness, VA must establish by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  Id.  

To address the presumption of soundness, i.e., pre-existence and aggravation, a VA examination was obtained in November 2011.  The opinion as to bilateral flat feet (pes planus) was that it was not caused by or a result of her military service.  It was specifically noted that the Veteran had no in-service documentation of pes planus.  The examiner acknowledged the Veteran's self report that pes planus was noted prior to entry, but merely stated that the disorder was likely hereditary.  Because this was insufficient to permit the Board to address the presumption of soundness, especially aggravation, the Board obtained a VHA opinion, to determine whether there was clear and unmistakable evidence that pes planus pre-existed service, and was not aggravated by service.  

Then, in response to the VHA, the Veteran's representative, for the first time, argued that the evidence was insufficient to establish that pes planus was present prior to service.  The representative argued that the June 2013 opinion was based solely on the podiatrist's conclusion that pes planus was present on entrance.  (Since the entrance examination is not, in fact, on file, actually, the opinion was based on the appellant's statement that she was told, at the time of her entrance examination, by the examiner, that she had pes planus.)  

This raises an alternate theory of entitlement.  In general, a claim for service connection for a disability includes all applicable theories of entitlement.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  However, here, the two theories of entitlement raised are mutually exclusive, i.e.: direct service connection versus service connection by way if aggravation.  On the one hand, the Veteran states that she had pes planus at entrance, and that it was aggravated by service.  Conversely, the representative states that there is insufficient evidence to establish pre-existence.  Under the circumstances of this case, the distinction should be clarified by the Veteran and her representative because the mutually exclusive arguments raised are frustrating VA's ability to assist in developing the Veteran's claim and to reach a decision on this issue.  In this regard, the prior development of the claim has been based on the Veteran's unopposed assertion that she had pes planus prior to service, which she is competent to state and which the VA examiners have found plausible, even credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Now, it is argued that the evidence is insufficient to show that pes planus existed prior to service; this would mean that the first prong of the presumption of soundness has not been rebutted, and the case would have to be considered on the basis of direct service incurrence, without regard to the presumption of soundness.  

While VA has a duty to assist the Veteran in developing the claim, the claimant also has the responsibility of providing VA with enough information to afford meaningful development.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  To ensure that the Board has an accurate factual basis on which to decide the claim, and to allow VA to meet its obligations under the VCAA to assist the Veteran in developing her claim, the Veteran and representative should be asked to clarify the posture of the claim.  Specifically, is the argument that pes planus was present prior to service and aggravated thereby; or that pes planus was directly incurred in or as a result of service.  Similarly, the arguments concerning service connection for the left foot bunion should be clarified.  It is not clear whether she states that the bunion had its onset during service, in which case, if in-service presence were established, the cause would be irrelevant.  On the other hand, if the Veteran contends that the bunion developed after service, but is due to in-service events such as the wearing of combat boots, because of the complex nature of the matter medical evidence would be required to establish a connection between the in-service event and the post-service bunion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the Veteran and/or her representative (depending on the terms of their agreement) as to the bases for the claims of entitlement to service connection for pes planus and a left foot bunion.  In particular, is it contended that pes planus was present prior to service, but worsened in service, or is it contended that pes planus was of service onset?  Also, is it claimed that the left foot bunion had its onset in service, or that it was first manifested after service, but was caused by in-service events?  

The response(s) should be as specific as possible, and accompanied by or reasonably identifies any lay or medical evidence that relates to the basis for the claim of service connection.  

2.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, including VCAA notice and/or a medical examination if indicated, adjudicate the claims for service connection for pes planus and for left foot bunion.  

3.  If the decision as to either issue remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


